—In a child visitation proceeding pursuant to Family Court Act article 6, the paternal grandmother appeals from an order of the Family Court, Kings County (Martinez-Perez, J.), dated November 18, 1993, which, after a hearing, dismissed her petition for visitation.
Ordered that the order is affirmed, without costs or disbursements.
There is sufficient evidence in the record to support the Family Court’s determination that visitation would not be in the child’s best interests, and we decline to disturb that determination on appeal (see, Matter of Emanuael S. v Joseph E., 78 NY2d 178; Lo Prestí v Lo Prestí, 40 NY2d 522).
The petitioner’s remaining contentions are without merit. Thompson, J. P., Joy, Goldstein and Florio, JJ., concur.